Citation Nr: 1417441	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-47 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for compression fracture L1, L2, and L4 of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1990 and from December 2008 to March 2009.  The Veteran also served in the U.S. Navy Reserve from 1984 to 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  In February 2010, the Veteran testified at a hearing before a Decision Review Officer.  Transcripts of both hearings are associated with the claims folder.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA claims file contains VA treatment records and the report of a July 2011 VA examination pertinent to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that on August 27, 2010 and September 13, 2010 the Veteran received Fitness for Duty Examinations at a Department of Defense Military Treatment Facility.  See January 2011 SSOC.  The September 2010 examination notation indicates that range of motion measurements were taken.  At the June 2011 Board hearing, the Veteran confirmed that he had a physical examination(s) around those times as part of his retirement from the Navy Reserve and stated that it was held at the Ehrling Bergquist Hospital at the 55th Wing of Offutt Air Force Base.  These examination reports do not appear to be of record, and the Veteran has indicated that they may contain findings showing that his service-connected lumbar spine disability is worse than was shown at his VA examinations.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  For Federal records, VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  There must be an attempt to secure these Offutt Air Force Base records on remand, as they may be directly relevant to the lumbar spine issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the complete medical findings and reports, including range of motion findings, from the Veteran's August 2010 and September 2010 Fitness for Duty / Retirement Examinations at Ehrling Bergquist Hospital at Offutt Air Force Base.

If the RO/AMC is unable to acquire the August or September 2010 examination reports or their associated range of motion findings, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain such records would be futile.  

The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Request all outstanding, relevant treatment records from the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska and associate them with the claims file.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



